  Case: 1:17-md-02804-DAP Doc #: 3263 Filed: 04/17/20 1 of 3. PageID #: 492725




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Cabell County Comm’n v.                        )
 AmerisourceBergen Drug Corp. et al., case      )   RESPONSE TO MOTION FOR
 no. 3:17-CV-1665 (S.D.W.V.);                   )   CLARIFICATION
                                                )
 City of Huntington, W.V. v. Amerisource        )
 Bergen Drug Corp. et al, case no. 3:17-cv-     )
 01362 (S.D.W.V.)                               )



       The Court writes to address the Drug Enforcement Administration’s Motion to Clarify

(Doc. #: 3260) (“DEA Motion”), which discusses two cases that were remanded from the MDL

Court to the original transferor court in West Virginia: Cabell County Commission v.

AmerisourceBergen Drug Corp., case no. 3:17-CV-1665 (S.D.W.V.), and City of Huntington,

W.V. v. Amerisource Bergen Drug Corp., case no. 3:17-cv-1362 (S.D.W.V.).

       In this multidistrict litigation, the Court and Special Master Cohen have overseen extensive

global discovery, including discovery of third-parties such as the DEA. See, e.g., Discovery Ruling

No. 16 Regarding DEA Depositions, Doc. #: 1386 (noting the parties and DEA had “negotiated

over the scope of . . . requested discovery, and . . . come to partial agreement,” and the Special

Master then resolved remaining disputes). As described accurately in the DEA Motion, the DEA

and the parties thoroughly and vigorously negotiated the scope of MDL discovery, in light of the

needs of the case and the burden on the DEA as a non-party, governmental agency. Disputes were
  Case: 1:17-md-02804-DAP Doc #: 3263 Filed: 04/17/20 2 of 3. PageID #: 492726



mediated and resolved by Special Master Cohen. Ultimately, DEA produced thousands of pages

of documents and provided several witnesses for lengthy deposition.

       After overseeing global discovery and assessing the overall status of the MDL, this Court

suggested to the Judicial Panel on Multidistrict Litigation (“JPML”) that several cases be remanded

as part of a strategic plan to facilitate efficient resolution of the MDL. The Court selected the West

Virginia cases, in particular, because the status of case-specific and global discovery, pretrial

rulings, and other litigation matters had advanced far enough to allow for fairly prompt trial in the

transferor courts. See Suggestion of Remand, Doc. #: 2941 at 5–6 (telling the JPML that “the

global discovery, pretrial rulings, and other litigation matters over which the undersigned has

already presided provide a good base upon which the transferor courts can build”). In this Court’s

view, the only remaining fact discovery the parties in the West Virginia cases would need after

remand was limited to localized evidence pertaining to the specific jurisdiction.

       According to DEA, the parties now seek additional discovery of the DEA in the West

Virginia cases. DEA asserts the parties seek to reopen broad third-party fact discovery, with

requests that are duplicative and far in excess of those previously negotiated and narrowed in the

MDL. See DEA Motion at 3, exh. A (comparing requested MDL discovery of the DEA to

requested West Virginia discovery of the DEA).

       The Court writes in response to the DEA Motion only to clarify its view of the status of the

West Virginia cases at the time of remand, in order to assist the transferor court. See Manual for

Complex Litigation (Fourth) § 20.133 at 226 (at the time of remand, the transferee court should,

among other things, “outline[] the issues remaining for discovery and trial”). As stated, this Court

believed only limited, jurisdiction-specific discovery in the West Virginia cases would be

necessary after remand. This Court did not believe additional discovery from the DEA was



                                                  2
  Case: 1:17-md-02804-DAP Doc #: 3263 Filed: 04/17/20 3 of 3. PageID #: 492727



necessary or appropriate for a fair trial, applying the standards set out in Rules 26, 30, and 45 of

the Federal Rules of Civil Procedure.

       That said, the undersigned is quick to add that discovery disputes in the West Virginia

remanded cases are no longer within this Court’s jurisdiction. Any further resolution of discovery

disputes is within the purview of the transferor court. See id. 20.133 at 225 (“After remand, the

transferor court has exclusive jurisdiction, and further proceedings in the transferee court with

respect to a remanded case are not authorized absent a new transfer order by the Panel. * * *

Although the transferor judge has the power to vacate or modify rulings made by the transferee

judge, subject to comity and ‘law of the case’ considerations, doing so in the absence of a

significant change of circumstances would frustrate the purposes of centralized pretrial

proceedings.”).


                                                  /s/ Dan Aaron Polster April 17, 2020
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                 3
